Brune, C. J.,
delivered the opinion of the Court.
The petitioner seeks leave to appeal from a denial by Judge D. K. McLaughlin of the Circuit Court of Washington County of his petition for a writ of habeas corpus.
The petitioner pleaded guilty in the Criminal Court of Baltimore on February 6, 1956, to six indictments charging him with the larceny of automobiles alleged to have been committed in Baltimore City. The indictments were numbered consecutively from 334 to 339, inclusive. When he was arraigned he sought to plead guilty without being represented by counsel but the Court, Judge Joseph L. Carter, appointed counsel to represent him. Thereafter, through his court-appointed counsel, he did enter pleas of guilty to each of the indictments.- The petitioner does not deny that he stole each of the automobiles referred to in the several indictments, but claims that he stole three of them in Baltimore County and not in Baltimore City and, hence, that the Criminal Court of Baltimore was without jurisdiction to try him. He also claims that his counsel did not adequately represent him.
With regard to the place or places where the offenses were committed, we note that indictment No. 334, charged the theft of an automobile in Baltimore City, and that the defendant was sentenced to eight years imprisonment under that indictment and plea of guilty, and that he was also sentenced to eight years imprisonment under each of the other indictments and pleas, such sentences to run concurrently with the sentence in No. 334. We find it unnecessary to go into the question of territorial jurisdiction which the petitioner seeks to raise with regard to indictments Nos. 336, 338 and 339, which are cases in which he claims that the thefts occurred in Baltimore County rather than in Baltimore City. Since there is not even a question as to the existence of such *661territorial jurisdiction of the Criminal Court of Baltimore in No. 334, and his sentence in that case has not expired, he is not in any event entitled to release.
No facts are alleged in support of his claim that he was not adequately represented by counsel.

Application denied, with costs.